DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/06/2020 and 02/26/2020 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. While the current title does encompass the invention, it is currently not clear what is being predicted in regards to a vehicle control system. It is suggested that applicant amend the title to include references to some (or all) of the following concepts: (i) Lane Probability, (ii) Neural Networks, and (iii) a Kalman Filter used with the network. As based on the claims the main inventive concept(s) of the application appear to be the calculation of lane probability using a using a Kalman Filter as part of its function with the use of a Neural network to derive various parameters/improve the function of the filter.
The following title is suggested: “Vehicle Lane Trajectory Probability Prediction utilizing Kalman Filtering with Neural Network derived noise.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
The output unit will be interpreted physically to be either “a processor” (Figure 3 in light of figure 2), i.e. the “output unit” is part of the “prediction device” (figure 3) and the “prediction device” is on the “hardware processor” (figure 2)). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, On January 7, 2019, the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claim 1 is directed toward non-statutory subject matter, as shown below:

STEP 1: Does claim 1 fall within one of the statutory categories?  Yes.  The claim is directed toward a “prediction device”.

STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing 
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The method in claim 1 is directed to “mathematical concepts”. It currently claims the input of data and manipulation/determinations based on that data.
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claim does recite that the device comprises “one or more hardware processors”, which perform the then claimed process/steps.  The use of processors to perform calcualtions/determinations on data is WURC and doesn’t constitute anything more than a general link to a technological field/doesn’t constitute integration onto a specific machine. Currently data is taken in, 
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of selecting and transmitting are performed by a “hardware processors”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.


CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter. Currently claim 1 does not claim any actuation/control of the vehicle in regards to the predicted paths. The “identified one or more target lanes” and the “predicted-state information” for the target lanes exists as disembodied data on a processor. Language akin to “and controlling a vehicle to avoid collisions with the mobile object based on the identified target lanes and the predicted state information” (i.e. collision avoidance and control) would integrate the “prediction device” onto a specific machine.
Additionally amending the claim language clearly defining the difference between a “vehicle” and the “mobile object” (e.g. the preamble could be amended to state “a prediction device comprising: one or more hardware processors within a vehicle:….” To make clear the prediction device is part of the vehicle, and perhaps amend an “mobile object” to be “an mobile object external to the vehicle” or “an mobile object other than the vehicle” to make clear that the “mobile object” is not the vehicle being controlled.

	Regarding Claims 15, 16 are directed to a method and “computer program product” (comprising a computer readable medium and “information processing device” i.e. a processor) which perform the various functions. These claims also lack any specific claim of vehicle control based on the predicted data, only claiming data input and manipulation and thus fail specific integration/transformation and fail 101.
	Regarding Claims 2-14, these claims depend on claim 1 and fail to integrate the their elements onto a specific machine/cure the deficiencies of claim 1. Thus they too are rejected under U.S.C 101.
	Regarding Claim 14, Claim 14 claims “outputting” of the “predicted-state information”  using an “output unit”. From the 112(f) interpretation of the “unit’ it is understood to be a processor that either is displays the information on a display and/or sends the information to a vehicle control device. The instructions to display data at the level of generality claimed, is WURC and doesn’t constitute integration onto a specific machine, and the sending of data to a vehicle control device isn’t the same as claiming that the vehicle control device actually uses the data. Thus while claim 14 appears at first glance to satisfy U.S.C 101, determining what “output” means shows that doesn’t.
	Claim 17 does satisfy 101 due to element of “based at least in part on the predicted state information, controls a drive mechanism”, amending a similar element into the other independent claims would resolve the above 101 issues with those claims are their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 14-17  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al, US9248834, “Predicting Trajectories of Objects Based on Contextual Information”.
	Regarding Claim 1, Ferguson et al teaches “  A prediction device comprising: one or more hardware processors configured to function as: an observation value receiver that receives an observation value related to a movement of a mobile object;”(Column 1, lines 33-33, “ One aspect of the disclosure provides a computer-implemented method. The method includes identifying, by one or more computing devices, an object in a vehicle's environment. The object may be associated with a heading and a location.” );“ a lane information receiver that receives lane information regarding a plurality of lanes within a threshold distance of the mobile object;”( Column 4, lines 10-21, “In order to predict the trajectory of other objects, the vehicle's computer may access the detailed map information and contextual information of the detected objects. The map information may include detailed information about intersections, lanes (e.g. turn-only lanes), exit only lanes, lane locations, parking spots, stop signs, traffic lights, clear zones (explicit or implicit, such as a railroad crossing or an intersection), driveways, parking lot entrances/exits, etc. Additionally, the map information may also include information about speed limits for each lane. The detailed map information may be updated to include changes to road conditions, such as temporary road closures, detours, etc.” While not explicitly stating that the map information in only lane information within a “threshold distance” of the object, that the map information is used with the object location/heading to determine a future path does inherently teach that the map information is the surrounding lanes. The use of surroundings inherently contains the restriction of “within a threshold distance” as surroundings by their very nature are within a distance to an object.);” an estimation processor that, based at least in part to the observation value and the lane information, estimates temporal change volume indicating a feature of a state of the mobile object with respect to the plurality of lanes, ”( Column 1, lines 38-42 “ The method further includes generating, by the one or more computing devices, a set of possible actions for the object. The set of possible actions may be generated using the heading and location of the object and map information that describes the vehicle's environment.” );“  and likelihood information indicating a likelihood that the mobile object moves to a lane for each of the plurality of lanes;”()” and a prediction processor that identifies one or more target lanes from the plurality of lanes based at least in part on the likelihood information, ”(Column 13, lines 22-42, “ After determining one or more future trajectories for each of the possible actions in the set of possible actions, the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information. As an example, vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information. Accordingly, the classifier may output a value indicating the likelihood value for each of the potential future trajectories. The classifier may be trained on data recorded by sensors which have captured information about how objects in the environment are likely to act at different locations at different times. In some examples, the classifier may learn from processing data about different objects in a variety of different settings. The one or more computing devices may regularly (i.e., multiple times a second) update the weights or probabilities associated with each of the future trajectories up until the tracked object commits to one of the predicted trajectories (e.g., running a red light or making a turn).” Here is prediction of probability of target lanes, an illustration of it seen in figure 7b);“ and for each of the identified one or more target lanes, based at least in part on current-state information indicating one or more states of the mobile object as indicated by the observation value obtained at the reference time, and the temporal change volume, calculates predicted-state information indicating one or more states of the mobile object that moves to a target lane after a reference time .”(Column 15, line 65- Column 16 line 14, “  As noted above, the one or more computing devices of the vehicle 100 may determine waypoints for each of the trajectories 710, 720, 730, and 740. As shown in FIG. 7C, the trajectory 710 may include waypoint 710-1 and waypoint 710-2; the trajectory 720 may include waypoint 720-1 and waypoint 720-2; the trajectory 730 may include waypoint 730-1 and waypoint 730-2; and the trajectory 740 may include waypoint 740-1 and waypoint 740-2. As discussed above, each waypoint may define a future position, velocity, and time for the vehicle 580. Referring to FIG. 7C, each -1 and -2 corresponds to the same timestamp. Although only a few waypoints are depicted for clarity, each trajectory may include any number of waypoints depending on the length of the future trajectory in time (in other words how far out the prediction goes) and the difference in time between each waypoint.”);

    PNG
    media_image1.png
    629
    430
    media_image1.png
    Greyscale

	Regarding Claim 2, Ferguson et al teaches “The prediction device according to claim 1, wherein the prediction processor calculates the predicted-state information for each of a plurality of times at each a particular time interval after the reference time.”( Column 15, line 65- Column 16 line 14, “  As noted above, the one or more computing devices of the vehicle 100 may determine waypoints for each of the trajectories 710, 720, 730, and 740. As shown in FIG. 7C, the trajectory 710 may include waypoint 710-1 and waypoint 710-2; the trajectory 720 may include waypoint 720-1 and waypoint 720-2; the trajectory 730 may include waypoint 730-1 and waypoint 730-2; and the trajectory 740 may include waypoint 740-1 and waypoint 740-2. As discussed above, each waypoint may define a future position, velocity, and time for the vehicle 580. Referring to FIG. 7C, each -1 and -2 corresponds to the same timestamp. Although only a few waypoints are depicted for clarity, each trajectory may include any number of waypoints depending on the length of the future trajectory in time (in other words how far out the prediction goes) and the difference in time between each waypoint.” Here gives setting of waypoints (i.e. predricted state information) based on the difference in time between them (i.e. particular time interval after a reference time););
	Regarding Claim 3, Ferguson et al teaches “The prediction device according to claim 1, wherein the prediction processor identifies, from the plurality of lanes, one or more lanes having likelihood that is equal to or greater than a particular value as the one or more target lanes.”(Column 1, line 55- Column 2, line 1 “ In some examples, determining the final future trajectory may include comparing the likelihood value for each trajectory to a threshold value and discarding trajectories when the likelihood value of that trajectory does not meet the threshold value. Accordingly, the likelihood value of the discarded trajectory may not be used to determine the final future trajectory. When none of the trajectories meet the threshold value, the method may include identifying a plurality of waypoints for each trajectory in the set of trajectories. A waypoint may include at least one of a position, a velocity, and a timestamp. The method may include determining a trajectory of the vehicle that includes a plurality of waypoints. The method may then compare each of the waypoints to a waypoint associated with a trajectory of the vehicle at a same timestamp in order to determine the final future trajectory.” Here gives filtering/removing of trajectories (lanes) that are below a threshold value.);
	Regarding Claim 5, Ferguson et al teaches “The prediction device according to claim 1, wherein the current-state information and the predicted-state information indicate, for the mobile object, at least one of position, velocity, acceleration, angular velocity, angular acceleration, variance of position, variance of velocity, variance of acceleration, variance of angular velocity, or variance of angular acceleration.”( Column 15, line 65- Column 16 line 14, “  As noted above, the one or more computing devices of the vehicle 100 may determine waypoints for each of the trajectories 710, 720, 730, and 740. As shown in FIG. 7C, the trajectory 710 may include waypoint 710-1 and waypoint 710-2; the trajectory 720 may include waypoint 720-1 and waypoint 720-2; the trajectory 730 may include waypoint 730-1 and waypoint 730-2; and the trajectory 740 may include waypoint 740-1 and waypoint 740-2. As discussed above, each waypoint may define a future position, velocity, and time for the vehicle 580. Referring to FIG. 7C, each -1 and -2 corresponds to the same timestamp. Although only a few waypoints are depicted for clarity, each trajectory may include any number of waypoints depending on the length of the future trajectory in time (in other words how far out the prediction goes) and the difference in time between each waypoint.” Here gives setting of waypoints (i.e. predicted state information) contains future position and velocity. );
	Regarding Claim 6, Ferguson et al teaches “The prediction device according to claim 1, wherein the observation value receiver receives, as the observation value, at least one of (Column 4, lines 30-37, “ After the objects around the vehicle have been detected, a heading, estimated speed, location, size and/or shape for each of the objects may be determined. In some examples, acceleration, curvature, etc. may also be detected for each of the objects detected. The heading of a detected object may include the object's direction of movement. Location for each the objects may include the position of the detected object in relation to the vehicle.”);
	Regarding Claim 7, Ferguson et al teaches “ The prediction device according to claim 1, wherein, based at least in part on temporal data of the observation value prior to the reference time, the estimation processor estimates the temporal change volume and the likelihood information.”( Column 2, lines 16-26, “In some examples, the method may include determining the final future trajectory by selecting a trajectory with the highest likelihood value as the final future trajectory. Additionally, the method may include discarding an action from the set of possible actions for failing to comply with a model of possible actions for the object. The method may also include generating the set of possible actions based on a past trajectory of the object. According to other examples, the contextual information may describe a status of a second object in the vehicle's environment.” Here gives estimation based on past trajectory of an object (i.e. temporal observation value/data prior to the reference time));
	Regarding Claim 14, Ferguson et al teaches “The prediction device according to claim 1, further comprising an output unit that outputs the predicted-state information.”(Column 6, lines 52-63, “Computing device 110 may have all of the components normally used in connection with a computing device such as the processor and memory described above, as well as a user input 150 (e.g., a mouse, keyboard, touch screen and/or microphone) and various electronic displays (e.g., a monitor having a screen, a small LCD touch-screen or any other electrical device that is operable to display information). In this example, the vehicle includes an internal electronic display 152. In this regard, internal electronic display 152 may be located within a cabin of vehicle 100 and may be used by computing device 110 to provide information to passengers within the vehicle 100.” While not explicitly stating that the “predicted state information” is outputted/display, the “provide information to passengers within the vehicle”  in light of figures 7-8 inherently teach displaying of the predicted paths on a display screen and from the Abstract: “A final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories. The vehicle is then maneuvered in order to avoid the final future trajectory and the object.” Here inherently teaches the other 112(f) interpretation of “output” i.e. sending of predicted path  data to a vehicle trajectory control system.  );
	Regarding Claims 15-17, each of these independent claims are variations/equivalents of independen claim 1. Claim 15 is directed to a method of claim 1, claim 16 a computer readable medium with instructions, and claim 17 is a vehicle control system of claim 1. Ferguson teaches a computer readable medium and processor to perform a method, thus teaching the preamble of claims 15 and 16 in Column 1, line 34, “A further aspect of the disclosure provides a non-transitory computer-readable medium on which instructions are stored. The instructions, when executed by one or more processors cause the one or more processors to perform a method. “. And from the Abstract is taught the collision avoidance/ego vehicle control “A final future trajectory is determined based on the determined likelihood value for each trajectory of the set of possible future trajectories. The vehicle is then maneuvered in order to avoid the final future trajectory and the object.” Thus teaching the preamble of claim 17/the additional ego vehicle control elements. The internal elements of each of the claims are equivalent to claim 1, thus their grounds of rejection are identical to claim 1.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Ferguson as applied to claim 1 above.
	Regarding Claim 4, Ferguson teaches the discrimination/elimination of trajectories based on if they satisfy a threshold. From Column 1, line 55 to Column 2, line 2 “In some examples, determining the final future trajectory may include comparing the likelihood value for each trajectory to a threshold value and discarding trajectories when the likelihood value of that trajectory does not meet the threshold value. Accordingly, the likelihood value of the discarded trajectory may not be used to determine the final future trajectory. When none of the trajectories meet the threshold value, the method may include identifying a plurality of waypoints for each trajectory in the set of trajectories. A waypoint may include at least one of a position, a velocity, and a timestamp. The method may include determining a trajectory of the vehicle that includes a plurality of waypoints. The method may then compare each of the waypoints to a waypoint associated with a trajectory of the vehicle at a same timestamp in order to determine the final future trajectory.” Here teaches that should a trajectory have a probability less than the threshold it is discarded. Thus while not explicitly stating that the “threshold value” is set based on the trajectories to only include a X number of highest ranked trajectories (e.g. set the threshold value so that only the top three trajectories are selected) it does render obvious the selection of only the best/highest ranked trajectories to an arbitrary number. In other words the underlying motivation/function of setting the threshold, to throwout/ignore low ranked/unlikely trajectories renders obvious the selection of only a certain number of high rank trajectories, ordered from best to worst.
Claims  8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson as applied to claims 1 and 8 above, and further in view of McGill Jr et al, US20200089246, “Systems and Methods for Controlling the Operation of a Vehicle”.
	Regarding Claim 8, Ferguson while teaching future mobile object trajectory/lane probabilities, fails to teach the use of a neural network to calculate a “temporal change volume” and that the “probability information” is then calculated with a neural network. Ferguson however does suggest the use of “machine-learning” (a neural network is a specific type/category of machine learning) to predict the probabilities (i.e. “probability information”) of a mobile object, in Column 13, lines 22-42, “After determining one or more future trajectories for each of the possible actions in the set of possible actions, the one or more computing devices may calculate a weight or probability (e.g., likelihood value) of each future trajectory based upon the contextual information. As an example, vehicle's one or more computing devices may use a machine learning classifier to determine a likelihood value for each trajectory for the detected object based on the future trajectories and the contextual information. Accordingly, the classifier may output a value indicating the likelihood value for each of the potential future trajectories. The classifier may be trained on data recorded by sensors which have captured information about how objects in the environment are likely to act at different locations at different times. In some examples, the classifier may learn from processing data about different objects in a variety of different settings. The one or more computing devices may regularly (i.e., multiple times a second) update the weights or probabilities associated with each of the future trajectories up until the tracked object commits to one of the predicted trajectories (e.g., running a red light or making a turn).”
	Mcgill Jr, provides the use of a neural network for calculation of “temporal change volumes”, “error calculation” based on this change volume, and uses a neural network to determine the trajectory probabilities (i.e. “likely-hood information”). McGill teaches a temporal error calculator, “[0059] As will be seen below, confidence estimator 1030 has a structure that is similar to that of variational trajectory predictor 1020. In the embodiment shown in FIG. 10, confidence estimator 1030 outputs a set of second-order polynomial coefficients that map the applicable predictive temporal horizon to confidence scores (e.g., L2 prediction error, root-mean-squared error) for each candidate road-agent trajectory predictor in road-agent trajectory prediction subsystem 415. In one embodiment, the predictive temporal horizon is 0.1 to 3 seconds for L2 prediction error. Those skilled in the art will recognize that the L2 prediction error (or loss function) is the sum of the squared differences between the true or target values and the estimated values. In other embodiments, the temporal horizon for predicting future trajectories may be longer (e.g., ten seconds). In the embodiment shown in FIG. 10, the confidence scores computed by confidence estimator 1030 are a continuous function of time within a predetermined temporal horizon, which can be the same as the predetermined temporal horizon associated with ego-vehicle trajectory predictions 465, or it can be a different predetermined temporal horizon, depending on the particular embodiment. Though the inputs 1010 include discrete sampled data (e.g., camera images, LIDAR point-cloud data), the confidence measure itself is a continuous-time function, meaning that it can be computed for any time instant within the applicable temporal horizon. As discussed below, the computation of the confidence scores can, in some embodiments, be augmented by the number of iterations that occur between the cross-fed ego-vehicle trajectory predictors and road-agent trajectory predictors. “ Here teaches the calculation of “temporal error” information in regards to the possible trajectories (i.e. the lanes) and from [0032] “Regarding the confidence estimates, one important aspect of the disclosed embodiments is the temporal (time) horizon over which a vehicle or road-agent trajectory is predicted. For example, a given predicted trajectory from a particular trajectory predictor might be trustworthy over a relatively short temporal horizon of 0.1 to 3 seconds, but it might not be trustworthy over a longer temporal horizon extending beyond 3 seconds up to 10 seconds. In some embodiments, the confidence estimates for the ego-vehicle and road-agent trajectory predictions are computed as a continuous-time function over the applicable temporal horizon using a deep-neural-network (DNN) model. The confidence measures thus assist the trajectory prediction system in deciding which ego-vehicle or road-agent trajectory predictions are most trustworthy for particular segments of the overall temporal prediction horizon. In various embodiments, the confidence scores associated with the iteratively updated ego-vehicle and road-agent trajectory predictions are also iteratively updated as the trajectory predictions themselves are iteratively updated.” Here teaches that the trajectories are predicted the into the future (i.e. temporal change volumes) and that confidence scores are applied/associated to the trajectories (I.e. likelyhood estimation based on temporal change information and error information).
	It would have been obvious to one of ordinary skill in the art to implement the deep-neural network (DNN) model and the associated error/confidence calculation of Mcgill jr et al as the specific method/way of predicting the future trajectories/lane as described in Ferguson et al. One would be motivated to make such a implementation of a neural network/machine learning to predict future trajectories in order to provide a system which is capable of adapting to/modeling a complex scenario such as the prediction of other objects, including human/human controlled objects. In the abstract of Mcgill “[0005] In the applications mentioned above, current trajectory prediction systems fail to account adequately for the uncertain nature of human actions and for the interactions that occur between an ego vehicle and the road agents it encounters.” (iEven though Mcgill doesn’t explicitly state the benefit of using machine-learning, including neural networks. The benefit of machine-learning/neural networks to model/learn complex scenarios (including scenarios where the underlying behaviors/models are not readily apparent/easy to turn into a function) is Well understood 
	Regarding Claim 9, Ferguson teaches the prediction of future states along predetermined time intervals; however it is mute as to the use of a Kalman filter specifically being used in this prediction and that the “variation” of control volumes/future states is accounted for. Ferguson teaches in Column 15, line 65 to Column 16, line 14, “As noted above, the one or more computing devices of the vehicle 100 may determine waypoints for each of the trajectories 710, 720, 730, and 740. As shown in FIG. 7C, the trajectory 710 may include waypoint 710-1 and waypoint 710-2; the trajectory 720 may include waypoint 720-1 and waypoint 720-2; the trajectory 730 may include waypoint 730-1 and waypoint 730-2; and the trajectory 740 may include waypoint 740-1 and waypoint 740-2. As discussed above, each waypoint may define a future position, velocity, and time for the vehicle 580. Referring to FIG. 7C, each -1 and -2 corresponds to the same timestamp. Although only a few waypoints are depicted for clarity, each trajectory may include any number of waypoints depending on the length of the future trajectory in time (in other words how far out the prediction goes) and the difference in time between each waypoint.” Here teaches a plurality of times (waypoints) and the calculation and from Column 12, line 14-27 “Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories. Each future trajectory may include a path including a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions. Curvature is a rate of change in the heading over an arc length. In this regard, curvature may indicate the turning radius of a vehicle, which affects the position and heading of the vehicle. The set of future trajectories may be based upon the detailed map information, past trajectories, contextual information and speeds. Given that more than one trajectory could be determined for each possible action, each action may therefore be associated with one or more trajectories.” Which gives the use of “control volumes” of heading/ acceleration or decelerations, curvature, etc that the control object could take to continue the path.
	Mcgill teaches the use of Kalman filter and accompanying neural network to determine the future path and mobile object pose/position information; at least until the neural network is fully able to predict future trajectories (i.e. Mcgill specifically teaches using a Kalman Filter until the Neural Network is trained to a satisfactory level) Mcgill [0069] “ This iterative “back and forth” process can be repeated multiple times. A small number of iterations is sometimes referred to as a “small-k” scenario, where k is the number of iterations. Similarly, a large number of iterations is sometimes referred to as a “long-k” scenario. In a long-k scenario, the trajectory predictions have a tendency to converge to relatively stable results. Those skilled in the art will recognize that the iterative process described above could just as easily begin with predicting the trajectory of one or more road agents instead of beginning with predicting the trajectory of the ego vehicle. Also, to initialize or bootstrap trajectory prediction system 170, some embodiments employ a Kalman filter”. Further Mcgill also teaches that the predictive nature is variational/uncertain for future points and thus needs to be accounted for “[0058] Similar to the discussion of ego-vehicle trajectory prediction above, in the embodiment shown in FIG. 10, variational trajectory predictor 1020 includes a model that assumes future road-agent trajectories, projected onto a polynomial basis, form a Gaussian mixture model (GMM) with diagonal covariance matrices. Given a trajectory τ.sub.x(t): [0, T].fwdarw.[AltContent: rect].sup.2 and function basis B, the projection coefficients c.sub.x can be computed as c.sub.x=Proj.sub.B(τ), and the trajectory r can be computed as τ.sub.x=Bc. The bold typeface of certain variables indicates that these are vector quantities. Analogous relationships apply to the trajectory τ.sub.y and projection coefficients c.sub.y. Thus, a probability distribution over future trajectory can be transformed from a set of projection coefficients, and each projection coefficient is represented as a GMM. The number of components represents the distribution of the likely movements of a detected road agent. For instance, using four components may yield two μ (mean) components that are nearly identical, and two other more distinct components. This would indicate that there are three distinct likely trajectories for the road agent. The GMM parameters 1050 produced by variational trajectory predictor 1020 include the weights w, the means μ.sub.x and μ.sub.y, and the variances σ.sub.x.sup.2 and σ.sub.y.sup.2 of the projection coefficients associated with a future road-agent trajectory. Specific predicted trajectories of a road agent can be generated by sampling the trajectory probability distributions discussed above. In some embodiments, the parameters of the probability distributions are output instead of or in addition to specific predicted trajectories. The structure of variational trajectory predictor 1020 is discussed in greater detail below.”
	It would have been obvious to one of ordinary skill in the art to implement a Kalman Filter prediction as taught by Mcgill as the specific method of estimating the vehicle 
	For ease of reference here is a mapping of modified Ferguson from above to Claim 9, Regarding Claim 9, “The prediction device according to claim 1, wherein the prediction processor comprises one or more state prediction processors corresponding to the one or more target lanes, each of the one or more state prediction processors comprises: a control volume estimation processor that, for each of a plurality of times at each time interval after the reference time, estimates control volume and variance of the control volume to be applied to the mobile object to enable the mobile object to moves to the target lane;”( Ferguson Column 15, lines 41-55 “The vehicle's one or more computing devices may determine a final future trajectory (or most likely trajectories) of the detected object using waypoints. For instance, each trajectory may include a number of waypoints determined by the vehicle's one or more computing devices. A waypoint may define a position or location and velocity of the detected object along a trajectory at a given time. Thus, each waypoint may include a projected future position or location of the detected object, a projected future velocity of the detected object, and a time or timestamp for the waypoint. Waypoints may also be determined for a projected future location of vehicle 100's. This may be used to determine whether any waypoints of vehicle 100 and the waypoints of the set of trajectories are within a predetermined distance of one another.” Here is the setting of waypoints, the first waypoint would be a single time interval after/from the reference time. And Ferguson Column 12, lines 14-28, “Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories. Each future trajectory may include a path including a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions. Curvature is a rate of change in the heading over an arc length. In this regard, curvature may indicate the turning radius of a vehicle, which affects the position and heading of the vehicle. The set of future trajectories may be based upon the detailed map information, past trajectories, contextual information and speeds. Given that more than one trajectory could be determined for each possible action, each action may therefore be associated with one or more trajectories. Here gives the use of control volumes, in particular the use of Curvature to determine turning radius (i.e. future position of a turn) and additionally in Column 18, lines 10-17 “Based on the received information, the one or more computing devices may generate a set of possible actions for the vehicle 800. For example, the vehicle 800 may take various actions, such as turning left 810, continuing straight 820, turning right 830, or travelling in reverse 840. As noted above, some actions, such as traveling in reverse, may be discarded using kinematic or dynamic models of feasible behavior for the detected object.” Here teaches the use of “dynamic models” to determine feasible behavior, such models are inherently control volumes, i.e. they are/take into account the forces needed to produce a future behavior, which in terms of a vehicle control system is a “control volume” needed to enable/control “position, velocity, acceleration, angular velocity, or angular acceleration); Mcgill teaches the calculation of/use of the error/uncertainy of these values “[0058] Similar to the discussion of ego-vehicle trajectory prediction above, in the embodiment shown in FIG. 10, variational trajectory predictor 1020 includes a model that assumes future road-agent trajectories, projected onto a polynomial basis, form a Gaussian mixture model (GMM) with diagonal covariance matrices. Given a trajectory τ.sub.x(t): [0, T].fwdarw.[AltContent: rect].sup.2 and function basis B, the projection coefficients c.sub.x can be computed as c.sub.x=Proj.sub.B(τ), and the trajectory r can be computed as τ.sub.x=Bc. The bold typeface of certain variables indicates that these are vector quantities. Analogous relationships apply to the trajectory τ.sub.y and projection coefficients c.sub.y. Thus, a probability distribution over future trajectory can be transformed from a set of projection coefficients, and each projection coefficient is represented as a GMM. The number of components represents the distribution of the likely movements of a detected road agent. For instance, using four components may yield two μ (mean) components that are nearly identical, and two other more distinct components. This would indicate that there are three distinct likely trajectories for the road agent. The GMM parameters 1050 produced by variational trajectory predictor 1020 include the weights w, the means μ.sub.x and μ.sub.y, and the variances σ.sub.x.sup.2 and σ.sub.y.sup.2 of the projection coefficients associated with a future road-agent trajectory. Specific predicted trajectories of a road agent can be generated by sampling the trajectory probability distributions discussed above. In some embodiments, the parameters of the probability distributions are output instead of or in addition to specific predicted trajectories. The structure of variational trajectory predictor 1020 is discussed in greater detail below. “ and a calculator comprising a Kalman filter that, for each of the plurality of times at each time interval after the reference time,  calculates the predicted-state information using the Kalman filter,”( [0069] “ This iterative “back and forth” process can be repeated multiple times. A small number of iterations is sometimes referred to as a “small-k” scenario, where k is the number of iterations. Similarly, a large number of iterations is sometimes referred to as a “long-k” scenario. In a long-k scenario, the trajectory predictions have a tendency to converge to relatively stable results. Those skilled in the art will recognize that the iterative process described above could just as easily begin with predicting the trajectory of one or more road agents instead of beginning with predicting the trajectory of the ego vehicle. Also, to initialize or bootstrap trajectory prediction system 170, some embodiments employ a Kalman filter”, Use of Kalman filter as evidenced.);“ the control volume estimation processor estimates, based at least in part on the current-state information,” the control volume and the variance of the control volume corresponding to a first time which arrives after a single time interval from the reference time,”(Ferguson Column 15, lines 41-55 “The vehicle's one or more computing devices may determine a final future trajectory (or most likely trajectories) of the detected object using waypoints. For instance, each trajectory may include a number of waypoints determined by the vehicle's one or more computing devices. A waypoint may define a position or location and velocity of the detected object along a trajectory at a given time. Thus, each waypoint may include a projected future position or location of the detected object, a projected future velocity of the detected object, and a time or timestamp for the waypoint. Waypoints may also be determined for a projected future location of vehicle 100's. This may be used to determine whether any waypoints of vehicle 100 and the waypoints of the set of trajectories are within a predetermined distance of one another.” Here is the setting of waypoints, the first waypoint would be a single time interval after/from the reference time. And Ferguson Column 12, lines 14-28, “Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories. Each future trajectory may include a path including a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions. Curvature is a rate of change in the heading over an arc length. In this regard, curvature may indicate the turning radius of a vehicle, which affects the position and heading of the vehicle. The set of future trajectories may be based upon the detailed map information, past trajectories, contextual information and speeds. Given that more than one trajectory could be determined for each possible action, each action may therefore be associated with one or more trajectories. Here gives the use of control volumes, in particular the use of Curvature to determine turning radius (i.e. future position of a turn) and additionally in Column 18, lines 10-17 “Based on the received information, the one or more computing devices may generate a set of possible actions for the vehicle 800. For example, the vehicle 800 may take various actions, such as turning left 810, continuing straight 820, turning right 830, or travelling in reverse 840. As noted above, some actions, such as traveling in reverse, may be discarded using kinematic or dynamic models of feasible behavior for the detected object.” Here teaches the use of “dynamic models” to determine feasible behavior, such models are inherently control volumes, i.e. they are/take into account the forces needed to produce a future behavior, which in terms of a vehicle control system is a “control volume” needed to enable/control “position, velocity, acceleration, angular velocity, or angular acceleration);“ and estimates, based at least in part on the predicted-state information that is calculated by the calculator and that corresponds to a time at previous time interval of an arbitrary second time which arrives after two time intervals onward from the reference time, the control volume and the variance of the control volume at the second time,”(“ As noted above, the one or more computing devices of the vehicle 100 may determine waypoints for each of the trajectories 710, 720, 730, and 740. As shown in FIG. 7C, the trajectory 710 may include waypoint 710-1 and waypoint 710-2; the trajectory 720 may include waypoint 720-1 and waypoint 720-2; the trajectory 730 may include waypoint 730-1 and waypoint 730-2; and the trajectory 740 may include waypoint 740-1 and waypoint 740-2. As discussed above, each waypoint may define a future position, velocity, and time for the vehicle 580. Referring to FIG. 7C, each -1 and -2 corresponds to the same timestamp. Although only a few waypoints are depicted for clarity, each trajectory may include any number of waypoints depending on the length of the future trajectory in time (in other words how far out the prediction goes) and the difference in time between each waypoint.” Here teaches the use of multiple waypoints, the second waypoint being waypoint two time intervals after a reference time. ); “and the calculator calculates, based at least in part on the current-state information, and the control volume and the variance of the control volume corresponding to the first time as estimated by the control volume estimation processor, the predicted-state information ( ,”(Ferguson Column 15, lines 41-55 “The vehicle's one or more computing devices may determine a final future trajectory (or most likely trajectories) of the detected object using waypoints. For instance, each trajectory may include a number of waypoints determined by the vehicle's one or more computing devices. A waypoint may define a position or location and velocity of the detected object along a trajectory at a given time. Thus, each waypoint may include a projected future position or location of the detected object, a projected future velocity of the detected object, and a time or timestamp for the waypoint. Waypoints may also be determined for a projected future location of vehicle 100's. This may be used to determine whether any waypoints of vehicle 100 and the waypoints of the set of trajectories are within a predetermined distance of one another.” Here gives that the waypoints are/include state information such a position and future velocity. The setting of multiple waypoints inherently thus includes a “first time” and “second time”)
	Regarding Claim 10, Modified Ferguson teaches “The prediction device according to claim 9, wherein each of the one or more state prediction processors sequentially calculates the predicted-state information at each time interval starting from the first time arriving after a single time interval from the reference time to last time arriving after predetermined number (The sequential nature of predicting the future states is an inherent property of a Kalman filter (i.e. a future state is dependent on the previous state, recursively going back to a current/time of observation). And Ferguson teaches that the intervals/number of waypoints are predetermined based on the total length/time into the future of the predicted trajectory. In Column 15, line 65 to Column 16, line 14, “As noted above, the one or more computing devices of the vehicle 100 may determine waypoints for each of the trajectories 710, 720, 730, and 740. As shown in FIG. 7C, the trajectory 710 may include waypoint 710-1 and waypoint 710-2; the trajectory 720 may include waypoint 720-1 and waypoint 720-2; the trajectory 730 may include waypoint 730-1 and waypoint 730-2; and the trajectory 740 may include waypoint 740-1 and waypoint 740-2. As discussed above, each waypoint may define a future position, velocity, and time for the vehicle 580. Referring to FIG. 7C, each -1 and -2 corresponds to the same timestamp. Although only a few waypoints are depicted for clarity, each trajectory may include any number of waypoints depending on the length of the future trajectory in time (in other words how far out the prediction goes) and the difference in time between each waypoint.” )
	Regarding Claim 11, Modified Ferguson teaches “The prediction device according to claim 9, wherein the control volume is a value applied to the mobile object in order to control at least one of position, velocity, acceleration, angular velocity, or angular acceleration for the mobile object.”( Ferguson Column 12, lines 14-28, “Based on the generated set of possible actions, the vehicle's one or more computing devices may generate a set of possible future trajectories. Each future trajectory may include a path including a set of locations, headings, speeds, accelerations or decelerations, and curvature that the detected object could take for a given actions in the set of possible actions. Curvature is a rate of change in the heading over an arc length. In this regard, curvature may indicate the turning radius of a vehicle, which affects the position and heading of the vehicle. The set of future trajectories may be based upon the detailed map information, past trajectories, contextual information and speeds. Given that more than one trajectory could be determined for each possible action, each action may therefore be associated with one or more trajectories. Here gives the use of control volumes, in particular the use of Curvature to determine turning radius (i.e. future position of a turn) and additionally in Column 18, lines 10-17 “Based on the received information, the one or more computing devices may generate a set of possible actions for the vehicle 800. For example, the vehicle 800 may take various actions, such as turning left 810, continuing straight 820, turning right 830, or travelling in reverse 840. As noted above, some actions, such as traveling in reverse, may be discarded using kinematic or dynamic models of feasible behavior for the detected object.” Here teaches the use of “dynamic models” to determine feasible behavior, such models are inherently control volumes, i.e. they are/take into account the forces needed to produce a future behavior, which in terms of a vehicle control system is a “control volume” needed to enable/control “position, velocity, acceleration, angular velocity, or angular acceleration”));
	Regarding Claim 12, Modified Ferguson teaches “ The prediction device according to claim 9, wherein the control volume estimation processor calculates the control volume and the variance of the control volume using a neural network.”( Mcgill “[0058] Similar to the discussion of ego-vehicle trajectory prediction above, in the embodiment shown in FIG. 10, variational trajectory predictor 1020 includes a model that assumes future road-agent trajectories, projected onto a polynomial basis, form a Gaussian mixture model (GMM) with diagonal covariance matrices. Given a trajectory τ.sub.x(t): [0, T].fwdarw.[AltContent: rect].sup.2 and function basis B, the projection coefficients c.sub.x can be computed as c.sub.x=Proj.sub.B(τ), and the trajectory r can be computed as τ.sub.x=Bc. The bold typeface of certain variables indicates that these are vector quantities. Analogous relationships apply to the trajectory τ.sub.y and projection coefficients c.sub.y. Thus, a probability distribution over future trajectory can be transformed from a set of projection coefficients, and each projection coefficient is represented as a GMM. The number of components represents the distribution of the likely movements of a detected road agent. For instance, using four components may yield two μ (mean) components that are nearly identical, and two other more distinct components. This would indicate that there are three distinct likely trajectories for the road agent. The GMM parameters 1050 produced by variational trajectory predictor 1020 include the weights w, the means μ.sub.x and μ.sub.y, and the variances σ.sub.x.sup.2 and σ.sub.y.sup.2 of the projection coefficients associated with a future road-agent trajectory. Specific predicted trajectories of a road agent can be generated by sampling the trajectory probability distributions discussed above. In some embodiments, the parameters of the probability distributions are output instead of or in addition to specific predicted trajectories. The structure of variational trajectory predictor 1020 is discussed in greater detail below.” Here teaches the variation modeling and covariance calculation, and from [0075] “Referring again to FIG. 2, trajectory prediction system 170 also includes model-training module 240, which causes the one or more processors 110 to perform functions pertaining to the training of the DNNs employed in the trajectory-prediction and confidence-estimation models of some of the embodiments discussed herein. For example, in one embodiment, model-training module 240 trains, respectively, variational trajectory predictor 520, confidence estimator 530, variational trajectory predictor 1020, and confidence estimator 1030. In some embodiments, the DNNs in the variational trajectory predictors are trained with different loss functions and regularization terms than those used in training the confidence estimators, as explained further below. In one particular embodiment, the statistical computational models are implemented using PyTorch and trained on an AWS server with four Tesla V100 graphics processing units (GPUs) operating in parallel.”  Here teaches that this variation/covariance is calculated in a Neural Network);
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and Mcgill as applied to claim 9 above, and further in view of NPL, “Measurement Noise Recommendation for Efficient Kalman Filtering over a Large Amount of Sensor Data”, Park et al.
	Regarding Claim 13, Both Ferguson and Mcgill lack teaching for the use of a Neural network to determine the noise (Q) for the covariance matrix. The use of such a noise martix Q is a inherent/WURC part of a Predictive Kalman filtering, i.e. Mcgill’s reference to using a Kalman Filter to predict trajectories teaches that such a Matrix exists to one of ordinary skill in the art. “[0069] This iterative “back and forth” process can be repeated multiple times. A small number of iterations is sometimes referred to as a “small-k” scenario, where k is the number of iterations. Similarly, a large number of iterations is sometimes referred to as a “long-k” scenario. In a long-k scenario, the trajectory predictions have a tendency to converge to relatively stable results. Those skilled in the art will recognize that the iterative process described above could just as easily begin with predicting the trajectory of one or more road agents instead of beginning with predicting the trajectory of the ego vehicle. Also, to initialize or bootstrap trajectory prediction system 170, some embodiments employ a Kalman filter or a particle filter until the DNN-based models described herein are ready to take over predicting trajectories and computing confidence scores.”
	Park et al is a white paper describing how to efficiently determine the noise matrix using a neural network. Park et al teaches the determination of noise covariance using a neural network in section 2.3 “Our learning-based approach uses denoising autoencoders [13], which are often used in image and signal processing and data preprocessing. A denoising autoencoder is a kind of autoencoders [34,35], which is an artificial neural network that can estimate the original data by removing the noise from noisy data. A conventional autoencoder is a neural network that generates an output from an input over the corresponding model, and it consists of an encoder and a decoder. In general, the encoder gets the data x and learns its features by dimensionality reduction, and the decoder tries to restore the data x from the encoded features. As shown in Figure 2, a denoising autoencoder maintains an encoder–decoder structure as in the conventional autoencoder, but it uses corrupted data as input for the encoder, while the loss of the model is computed using the original data without noise. This method basically assumes that the characteristics representing the input data can be reliably extracted even in the presence of noise”.

    PNG
    media_image2.png
    283
    487
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to futher modify modified Ferguson (i.e. the combination of Ferguson and Mcgill in the previous section) to implement the determination of noise/noise recomendation in the Kalman filter (Q) using a neural network as taught by Park et al. One would be motivated to make this implementation as the accurate determination of the noise (Q) in a Kalman filter is nessecary for the accurate predictive qualities of the filter as by implementing the neural network/learning based approach a more accurate noise (Q) value can be determined and the resulting predictions of the filer is improved. “This paper focuses on the input parameters used in Kalman filtering. Among many input parameters, the noise information of the sensor largely affects the filtering performance, and users normally determine the noise information based on their experience and knowledge on the sensor data. In particular, the measurement noise (co)variance is a representative parameter of the Kalman filter, and the expert usually estimates it from analyzing the complicated specification of sensing equipment. However, it is very difficult for ordinary users to understand accurate noise information included in the measurement process of the sensor. Thus, most users use an arbitrary value (mostly, close to 0) as the measurement noise variance, which is a major cause of a significant decrease in the accuracy of Kalman filtering. Moreover, these inaccurate predictions continue to accumulate and thus the user will continue to obtain inaccurate filtering results. To solve this problem, a novel method of estimating the measurement noise variance directly from input sensor data is proposed so that the user can effectively use Kalman filtering even when the sensor equipment do not provide any noise information.” 
By implementing the noise recommendation/determination using a Neural Network as taught in Park et al further modified Ferguson teaches all aspects of claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. NPL Wikipedia Page, “Kalman Filter”; US20210110484, “Navigation Based on Liability Constraints”, Shalev-Schwartz et al; US20210056713, “Surround Vehicle Tracking and Motion Prediction”, Rangesh et al. US20200342756, “Apparatus and Method of Safety Support for a Vehicle”, Mackenzie; US20180144369, “Method and System for Data Optimization”, Pouliot; US9612123, “Adaptive Mapping to Navigate Autonomous Vehicles responsive to Physical Environment Changes”, Levinson et al. US20160318513, “Real-Time Anticipatory Speed Control”, Lee; US20140303882, “Apparatus and Method for Providing Intersection Collision-Related Information”, Jang et al; US20080154629, “Vehicle Speed Control Method and Arrangement”, Breed et al.
	The Wikipedia Page “Kalman filter”, is the version publically available June 26th 2019 retrieved via the wayback machine, teaches the background/concepts concerning the use of Kalman filtering. Provides teachings that is use is well known/routine for control/navigation of vehicles and that use of noise/parametrizing of noise is an inherent part of Kalman filtering.

	Rangesh et al teaches a vehicle control system/moving object tracking and prediction system. While not explicitly mentioning Neural networks teaches the use of Markov Chains and Variational Gaussian Mixture models and learning/adaption to predict trajectories, thus rendering obvious/teaching the use of neural networks, on the general level of just a neural network, for such a function. Includes teaching of uncertainty (Error calculation) and covariance.
	Mackenzie a vehicle control system which includes the use of a Kalman filter for a vehicle control system, includes the use of a noise in the covariance for predicting accurately the postion of tracked/moving objects. Includes then controlling a vehicle to avoid the obstacles.
	Pouliot teaches a vehicle control system with focusing on the data processing , includes teaching the use of neural networks and kalman filtering to predict the possible future trajectories of objects
	Levinson teaches a vehicle control system which includes using Kalman filtering/prediction of future trajectories.
	Lee teaches a vehicle control system using Kalman filtering to determine predicted locations/paths and teaching the use of a noise in the covariance of the Kalman filter.
	Jang et al teaches a vehicle control system which0 includes determination of probabilities of future paths of a vehicle at an intersection (I.e. turn left, turn right, straight 
	Breed et al is a vehicle control system/speed control, is considered pertinent in that it references possibly using Kalman filters, neural networks, etc as part of the system. The Publication is from 2008 and thus more generalized and is considered pertinent in that it reveals a past state of the art and helps to establish what was known then/would be considered common knowledge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661